Citation Nr: 0840963	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-04 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II (DM), 

2.  Entitlement to an initial compensable disability 
evaluation for diabetic retinopathy.

3.  Entitlement to an initial compensable evaluation for 
hypertension.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1967 to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  

In May 2008, the veteran appeared at a hearing at the RO 
before the undersigned.  A transcript of the hearing is of 
record.  

In July 2008, the Board remanded this matter for further 
development.  The requested development has been completed 
insofar as possible and the matter is now ready for appellate 
review.  


FINDINGS OF FACT

1.  The veteran's DM does not require the use of insulin.

2.  The veteran's visual acuity is 20/25 in the right eye and 
20/40 in the left, with impairment due to active mild 
nonproliferative diabetic retinopathy without loss of visual 
field, irregularity, duplication, enlargement, or diminution 
of image.

3.  The veteran's hypertension is characterized by diastolic 
blood pressure predominantly below 100 and by systolic blood 
pressure predominantly below 160, and requires use of 
medications for control, but without a history of diastolic 
reading of 100 or more prior to the use of medications.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for DM have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.119, Diagnostic Code 7913 
(2008).

2.  The criteria for a separate 10 percent rating for 
diabetic retinopathy have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.84, 4.119, Diagnostic Codes 6006, 
6011, 7913 (2008).

3.  The criteria for a separate compensable rating for 
hypertension have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.104, 4.119, Diagnostic Codes 
7101, 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements 
Id.  There has been no allegation of prejudice in this case.

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.

The veteran was afforded necessary VA examinations.  Based 
upon the foregoing, no further action is necessary to assist 
the veteran in substantiating the claim.

Disability Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Ratings for DM are governed by criteria set forth in 
38 C.F.R. § 4.119, Diagnostic Code 7913.

A rating of 10 percent is assigned for DM that is managed by 
a restricted diet only.  A rating of 20 percent is assigned 
for DM requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A rating of 40 
percent is assigned for DM requiring insulin, a restricted 
diet, and regulation of activities.

A rating of 60 percent is assigned for DM requiring insulin, 
restricted diet, and regulation of activities and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Noncompensable complications are considered part of the 
diabetic process under Code 7913.  See Note 1 to Code 7913.

With regard to hypertension, the rating schedule provides a 
10 percent evaluation when diastolic pressure is 
predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more, or for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or; systolic pressure is predominantly 200 or 
more.  A 40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101.

Effective October 6, 2006, DC 7101 was amended to include 
note 3 which states that hypertension is to be evaluated 
separately from hypertensive heart disease and other types.  
There were no substantive changes in the regulation.

The veteran is currently in receipt of a 20 percent rating 
for DM with non-proliferative diabetic retinopathy and 
hypertension.  His diabetic retinopathy and hypertension have 
been determined to be noncompensable complications of 
diabetes mellitus.  The veteran, however, contends that he is 
entitled to separate compensable ratings for the diabetic 
retinopathy and hypertension.  

Private treatment records dated from 2001 to 2003 show no 
diastolic blood pressure readings of 100 or more.  In 2002 it 
was reported that his blood pressure had been rising.

Service treatment records show that in October 1971 the 
veteran was described as having high blood pressure.  
Diastolic blood pressure readings ranged from 85 to 96.  On 
periodic examinations in April 1976 and March 1980, the heart 
and vascular system were reported as normal.  His blood 
pressure was 130/70 in April 1976 and 124/82 in March 1980.  
There were no reports of diastolic readings of 100 or more.

At a July 2004 VA examination, the veteran was noted as to 
having been diagnosed with DM in 1997.  His blood pressure 
was noted to have been elevated in 1971 and he was treated 
with medication for three years after which it became normal 
and the medication was discontinued.  He was placed back on 
blood pressure medication in 2000 and the blood pressure had 
been controlled since that time.  

Physical examination revealed blood pressure readings of 
112/65, 110/66, and 112/65 in the right arm.  Diagnoses of DM 
uncontrolled; hypertensive vascular disease controlled on 
medication; hypertensive cardiovascular disease; erectile 
dysfunction secondary to DM; and hypercholesterolemia, were 
rendered.  The examiner indicated that the veteran's heart 
disease and hypertension were more likely than not secondary 
to his DM.  The effect on his job was compromised vision.  
The effect of the veteran's DM on his social and general 
activities was that of some 20 to 30 percent loss of 
vitality.  

At the time of a November 2006 VA heart examination, the 
veteran's blood pressure was noted to be 110/50.  

At a July 2007 VA heart examination, the veteran had a blood 
pressure reading of 135/88.  

At the time of a July 2007 VA eye examination, the veteran 
was noted to have been a diabetic for approximately ten years 
and to be treated with tablets.  He had no current eye 
complaints and was not on any medication.  Best corrected 
visual acuity near was 20/30 for the right eye and 20/40 for 
the left eye.  Best corrected visual acuity far was 20/25 for 
the right eye and 20/40 for the left eye.  

Examination of the pupils revealed that they were round, 
regular, and equal and responded to light.  Motility 
examination revealed full excursions.  External examination 
revealed that the globes were white.  Slit lamp examination 
revealed that the anterior chambers were deep.  There were no 
cells.  In the right eye, there was a trace cortical and 
nuclear sclerotic cataract.  In the left eye there was a 1+ 
cortical and nuclear sclerotic cataract.  Interocular tension 
was 17 in the right eye and 15 in the left eye.  Dilated 
fundus examination revealed that the cup disc ratio was .3 in 
the right eye and .2 in the left eye.  There was very mild 
background diabetic retinopathy in each eye.  Diagnoses of DM 
with mild background diabetic retinopathy and incipient 
cataract right eye and 1+ cataract in the left eye were 
rendered.  The examiner indicated that the veteran had mild 
background diabetic retinopathy and early cataracts due to 
age.  The examiner stated that the veteran's visual condition 
had not adversely affected his employment as he was retired.  

At a September 2007 VA examination, the veteran had blood 
pressure readings of 142/78, 140/80, and 140/78 in the right 
arm.  

The examiner noted that the veteran did not follow his diet 
carefully and rarely checked his blood sugars.  He did not 
use insulin.  He had had a 17 pound weight gain over the past 
year.  His activities were not restricted as result of his 
DM.  He had quit his job at the Bass Pro Shop because of 
weakness and chest pain.  The pertinent diagnoses were DM on 
oral medication, controlled; hypertensive vascular disease 
controlled on medication, not due to DM; hypertensive 
cardiovascular disease status post stent placement in 2006; 
diabetic retinopathy dating to 2004 with no treatment; 
hypercholesterolemia, not due to DM; and erectile dysfunction

At his May 2008 hearing, the veteran testified that his eyes 
were becoming worse.   He was beginning to have spots in his 
eyes, and difficulty seeing even with his new glasses.  The 
veteran indicated that he was scheduled for a VA eye 
appointment in June 2008.  

Treatment records obtained subsequent to the hearing reveal 
that at the time of a June 2008 VA eye consultation, the best 
corrected visual acuity was 20/30, bilaterally.  External 
examination was normal.  EOMI was full.  Examination of the 
pupils revealed that they were round, regular, and equal, and 
responded to light.  Motility examination revealed full 
excursions.  Slit lamp examination was within normal limits.  
The anterior chambers were deep and quiet.  In the eyes there 
were trace/1+ nuclear sclerotic cataracts with posterior 
vacuoles.  Cup disc ratio was .25.  Diagnoses of bilateral 
non-proliferative diabetic retinopathy and early bilateral 
cataracts were rendered.  

As to the request for an evaluation in excess of 20 percent 
for DM under DC 7913, the above medical evidence reveals that 
the veteran does not currently use insulin.  There is also no 
indication that has to regulate his activities as a result of 
DM.  Furthermore, the veteran has not adhered to any type of 
diet.  In addition, restricted diet and use of oral 
hypoglycemic agents would already be contemplated in a 20 
percent disability evaluation.  As the veteran is not using 
insulin, he has not met the criteria for a 40 percent 
disability evaluation under Diagnostic Code 7913.  As such, 
an increased evaluation is not warranted under DC 7913.  

Diabetic retinopathy is defined as retinopathy associated 
with diabetes mellitus, which may be of the background type, 
progressively characterized by microaneurysms, intraretinal 
punctuate hemorrhages, yellow, waxy exudates, cotton-wool 
patches, and macular edema, or of the proliferative type, 
characterized by neovascularization of the retina and optic 
disc, which may project into the vitreous, proliferization of 
fibrous tissue, vitreous hemorrhage, and retinal detachment.  
Diabetic retinopathy is also called diabetic retinitis.  See 
Dorland's Illustrated Medical Dictionary 1148 (26th ed. 
1981).

The Rating Schedule does not contain a specific diagnostic 
code for diabetic retinopathy.  However, where an unlisted 
condition is encountered it is permissible to rate it under a 
closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008).  

In this case, 38 C.F.R. § 4.84, DC 6006, which pertains to 
retinitis, is the most closely analogous diagnostic code.  
Diagnostic Codes 6000 through 6009, provide criteria for 
rating various eye disorders.  In chronic form, those 
disorders are to be rated from 10 percent to 100 percent 
disabling for impairment of visual acuity or loss of field of 
vision, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  A minimum rating of 10 
percent is to be assigned during active pathology.  38 C.F.R. 
§  4.84, DCs 6000-6009.  Another potentially applicable code, 
DC 6011, provides for a 10 percent rating for disability of 
the retina, with localized scars, atrophy, or irregularities, 
centrally located, with irregular, duplicated enlarged or 
diminished image (either unilateral or bilateral).  See 38 
C.F.R. § 4.84a.

For VA purposes, the severity of visual acuity loss is 
determined by applying the criteria set forth in 38 C.F.R. 
§ 4.84a.  Under these criteria, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity.  
See 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  

A disability rating for visual impairment is based on the 
best distant vision obtainable after the best correction by 
glasses.  See 38 C.F.R. § 4.75. The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  See 38 C.F.R. § 4.83a.

In this case, the evidence of record does not support the 
assignment of a compensable rating for diabetic retinopathy 
on the basis of impairment of visual acuity or loss of visual 
fields, but inasmuch as diabetic retinopathy is present as an 
active process the veteran is entitled to the minimum 10 
percent rating under Diagnostic Codes 6011.

As to the veteran's claim for a compensable evaluation for 
hypertension, the Board notes that service connection is 
already in effect for hypertensive cardiovascular disease 
associated with DM which has been assigned a 30 percent 
disability evaluation.  

The veteran currently takes medication to control his 
hypertension, and the record includes numerous blood pressure 
readings throughout the course of the appeal.  None of the 
blood pressure readings have indicated that the veteran has a 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more that requires continuous 
medication for control.  In sum, the medical evidence does 
not show that the veteran had an elevated blood pressure 
reading that was compensable for VA purposes.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Therefore, the veteran's 
claim for an initial compensable rating for hypertension must 
be denied.


Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran has not been hospitalized for his service-
connected DM, hypertension, or diabetic retinopathy.  While 
the veteran has reported that he is currently not employed, 
there have been no objective medical findings indicating that 
he is unemployed as a result of his service-connected DM, 
hypertension, or diabetic retinopathy.

In the absence of such exceptional factors as frequent 
hospitalization or marked interference with employment, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 20 percent for DM is 
denied. 

An initial 10 percent rating for evaluation for diabetic 
retinopathy is granted, effective February 5, 2003.  

An initial compensable evaluation for hypertension is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


